DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Email Communication
Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web.  See MPEP 502.01, 502, 502.05.

Specification
The objection to the specification is withdrawn in view of the amendment to the title.

Official Notice
		It is noted that the Applicant has failed to traverse the Examiner’s assertion of Official Notice in the previous action and thus the teachings of the Official Notice are taken to be admitted prior art.  See MPEP 2144.03(c).

Claim Objections
Claims 5-8 are objected to because of the following informalities:  
Claim 5 recites, “a pressing sheet is placed on one or more of the discrete device” which is incorrect.  It appears it should be changed to read, “a pressing sheet is placed on the discrete device”.
Claims 6-8 are objected to since they depend from claim 5 and thus inherit the deficiencies therein.
 Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Chida et al. (US 2018/0376613 – hereinafter, “Chida”) in view of Yeh et al. (US 2016/0209121 – hereinafter, “Yeh”).
With respect to claim 1, Chida teaches (In Figs 2-3) an inverter, comprising a substrate (10) and a discrete device (30), the discrete device being arranged on the substrate (See Fig 3); wherein the inverter further comprises a mounting assembly (20, 40, 50, 60), the mounting assembly being configured to fix the discrete device onto the substrate on which the heat conducting component is mounted (See Fig 3); wherein the mounting assembly comprises a heat conducting gasket (20), the discrete device being placed on the heat conducting gasket (See Fig 3); and wherein a gasket mounting groove (Portion within 10 where 20 reside) is defined on the substrate (See Fig 3), and the heat conducting gasket is placed in the gasket mounting groove.  Chida fails to specifically teach or suggest wherein the inverter further comprises a heat conducting component, the heat conducting component is arranged on the substrate, a part of the heat conducting component is located in an area of the substrate where the discrete device is provided, and another part of the heat conducting component is located in an area of the substrate where no discrete device is provided; wherein a heat conducting component mounting groove is defined on the substrate, the heat conducting component being arranged in the heat conducting component mounting groove; the discrete device being placed on the heat conducting gasket and the heat conducting gasket being in contact with the heat conducting component, and wherein the heat conducting gasket is placed in the gasket mounting groove and above the heat conducting component.  Yeh, however, teaches (In Figs 6 and 9A) a heat conducting component (21), the heat conducting component is arranged on a substrate (10), a part of the heat conducting component is located in an area of the substrate where a discrete device (A) is provided, and another part of the heat conducting component is located in an area of the substrate where no discrete device is provided (See Fig 6); wherein a heat conducting component mounting groove (111) is defined on the substrate, the heat conducting component (21) being arranged in the heat conducting component mounting groove (See Fig 9A).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yeh with that of Chida, such that a heat conducting component is recessed into a groove in the substrate of Chida and has a first portion adjacent the device and a second portion where no device is provided, as taught by Yeh, since doing so would facilitate movement of heat away from the device of Chida.  See Fig A below for how Chida is modified.  Note that when Chida is modified as in Fig A that then the discrete device (30) of Chida is placed on the heat conducting gasket and the heat conducting gasket being in contact with the heat conducting component, and wherein the heat conducting gasket is placed in the gasket mounting groove and above the heat conducting component as claimed.


    PNG
    media_image1.png
    368
    573
    media_image1.png
    Greyscale

With respect to claim 2, Chida as modified by Yeh teaches the limitations of claim 1 as per above but fails to specifically teach or suggest that a side wall of the heat conducting component mounting groove is bonded with the heat conducting component by an adhesive.  However, the conventionality of bonding a first component to a second component via an adhesive is admitted prior art.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a side wall of the heat conducting component mounting groove bonded to the heat conducting component by an adhesive since doing so would secure the heat conducting component to the substrate thus allowing for the heat conducting component to remain firmly in place during transport or during other times when the inverter of Schmit may be in motion.
With respect to claim 5, Chida further teaches a pressing sheet (40) which is placed on the discrete device (30) and a fixing member (50) which is configured to fix the pressing sheet to the substrate.  
With respect to claim 8, Chida further teaches a protrusion (42b) provided on a side of the pressing sheet close to the discrete device, and the protrusion is pressed against the discrete device (See Fig 3).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chida in view of Yeh and further in view of Chang et al. (US 10,219,411 – hereinafter, “Chang”).
With respect to claim 3, Chida as modified by Yeh teaches the limitations of claim 2 as per above but fails to specifically teach or suggest that a thickness of the substrate (1) at a position where the heat conducting component mounting groove (11) is defined is greater than a thickness of the substrate (1) at a position where the heat conducting component mounting groove (11) is not defined.  Chang, however, teaches (In Fig 3) a thickness of a substrate (120) at a position where a heat conducting component mounting groove is defined is greater than a thickness of the substrate (120) at a position where the heat conducting component mounting groove is not defined (See Fig B below).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chang with that of Chida as modified by Yeh, such that the thickness of the substrate at the mounting groove is thicker than the thickness of the substrate where there is no mounting groove, as taught by Chang, since doing so would provide additional mechanical support to the heat conducting component.

    PNG
    media_image2.png
    326
    612
    media_image2.png
    Greyscale


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chida in view of Yeh and further in view of Ranjan (US 10,450,892).
With respect to claim 6, Chida as modified by Yeh teaches the limitations of claim 5 as per above and Yeh does further appear to show the heat conducting component (21) being flush with the top surface of the groove but fails to explicitly disclose as much.  Ranjan, however, explicitly recites a heat pipe which is flush with an outer surface (Col. 11, ll. 4-9).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ranjan with that of Chida as modified by Yeh, such that the bottom surface of the heat conducting component mounting groove is flush with a top surface of the heat conducting component, as taught by Ranjan, since doing so would reduce the height of the overall apparatus while allowing the heat conducting component to be in conductive contact with the gasket.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chida in view of Yeh in view of Ranjan and further in view of Rajagopalan et al. (US 6,586,825 – hereinafter, “Raja”).
With respect to claim 7, Chida as modified by Yeh and Ranjan teaches the limitations of claim 6 as per above and Chida further teaches a side of the heat conducting gasket (20) in contact with the gasket mounting groove is coated with a thermal conductive adhesive (60).  Chida as modified by Yeh and Ranjan fails to specifically teach or suggest a side of the heat conducting gasket in contact with the discrete device is also coated with the thermal conductive adhesive.  Raja, however, teaches using a thermally conductive adhesive between a device and a substrate (Col. 2, ll. 28-30).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Raja with that of Chida, such that a thermally conductive adhesive is provided between a side of the heat conducting gasket and the discrete device, as taught by Raja, since doing so would prevent the discrete device from moving relative to the gasket during shipping or other instances where the device is being moved.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chida in view of Yeh and further in view of Schmit et al. (US 2020/0352054 – hereinafter, “Schmit”).
With respect to claim 9, Chida as modified by Yeh teaches the limitations of claim 1 as per above but fails to specifically teach or suggest the limitations of claim 10.  Schmit, however, teaches a heat sink (26) arranged on the substrate (58) and configured to dissipate heat from the substrate.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Schmit with that of Chida, such that a heat sink is arranged on the substrate, as taught by Schmit, since doing so would allow for the substrate to dissipate larger amounts of heat.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chida in view of Yeh and further in view of Shelnutt et al. (US 9,020,656 – hereinafter, “Shelnutt”).
With respect to claim 10, Chida as modified by Yeh teaches the limitations of claim 1 as per above but fails to specifically teach or suggest the limitations of claim 10.  Shelnutt, however, teaches a temperature detection component, wherein the temperature detection component is configured to detect a temperature of a device, and when the detected temperature is greater than a preset value, the temperature detection component controls the discrete device to reduce working power (Col. 5, ll. 4-25).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shelnutt with that of Chida as modified by Yeh, such that the inverter of Schmit includes a temperature detection component configured to detect a temperature of the discrete device and to control the discrete device to reduce working power, as taught by Shelnutt, since doing so would provide additional thermal protection to the discrete device of Chida.

Response to Arguments
With respect to the Applicant’s remarks to claim 1 that, 
“More particularly, Schmit discloses an electronic assembly with phase-change material for thermal performance, which includes a phase-change material 12, a substrate 14, a semiconductor device 16 mounted on the substrate 14, and a hermetically sealed first thermal channel 18. Schmit, however, fails to disclose a "gasket mounting groove." Referring to Figure 4 of the application, the gasket mounting groove 12 is defined on the substrate 1 so that the heat conducting gasket 51 can be placed in the gasket mounting groove 12 and above the heat conducting component 4. 
Inasmuch as the prior art fails to teach all of the elements of the claim, the prior art cannot anticipate claim 1. Therefore, Applicant respectfully requests reconsideration and withdrawal of this rejection. Claims 2, 3, and 5-10 depend from claim 1 and should be in condition for allowance for at least the same reasons as set forth above.”
(Present remarks pages 7-8) the Examiner agrees and notes that the previous rejection in view of Schmit has been withdrawn.  However, a new grounds rejection to amended claim 1 in view of Chida and Yeh is provided above.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M PAPE whose telephone number is (571)272-2201. The examiner can normally be reached M-F: 9am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY PAPE/Primary Examiner, Art Unit 2835